Peed, J.,
delivered the opinion of the court.
. Appellant, a citizen and taxpayer of Tippah county, filed his bill seeking an injunction against the issuance of bonds of the West Hatchie and Owl Creek Drainage District and the assessment, levy, and collection of taxes on his land for the payment of the bonds. The drainage district was organized under chapter 197 of the Laws of Mississippi of 1912, being an act to create additional methods of organizing and/maintaining drainage districts. There is no question raised in this case as to the regularity or sufficiency of the organization of the district. Appellant in his bill claimed that chap*799ter 197 of the Laws of 1912. is in -violation of section 144 of the Constitution of. Mississippi, which section reads, “the judicial power of the state shall be vested in a supreme court and such other courts as are provided for in this Constitution,” in that the county board of drainage commissioners, which is by the act declared to be a court of record, is not among the courts provided for in that section of the Constitution. He also claimed that the chapter is in violation of section 172 of the state Constitution, which reads “the legislature shall, from time to time, establish such other inferior courts as may be necessary, and abolish the same whenever deemed expedient, ”, in that the county board of drainage commissioners is not an inferior court contemplated by the section of the Constitution, and not therefore within the constitutional provision thereof. An answer was filed to the bill, which by denial presented the issue of the constitutionality of the law. The chancellor, upon hearing, denied the prayer of the bill and held that chapter 197 of the Acts of 1912, is a valid enactment and not in conflict with either section 144' or section 172 of the state Constitution.
Counsel for appellant, in his brief, states that the sole question for settlement in this case is:
“"Whether or not the county board of commissioners, as provided in said chapter, is a constitutional court; or, stated differently, whether the legislature has authority to establish a court of such functions, powers and jurisdiction as is given in said chapter to the court called therein the county board of drainage commissioners.”
It is provided in chapter 197 of the Laws of 1912 that, upon the -filing of a petition by landowners for the organization of a drainage district and tlie presentation of the same to the chancellor, three drainage commissioners for each county in which the drainage district lies in his chancery district shall be appointed by him. The successors of these commissioners are to be appointed by the chancellor, who is authorized to fill vacan*800■cies -which, may occur on the commission. These commissioners are required to' meet and organize hy the •election of one of their members as president. The clerk of the chancery court is made ex officio clerk of the board. To the commissioners is given jurisdiction over the organization of all drainage districts within their county which may be organized under the provision of chapter 197, Laws of 1912, and all jurisdiction over the construction and maintenance of all artificial or natural drains constructed or improved in their- county under the'provisions of the act.
We quote in full section 6 of the act, which declares that the county board shall be a court of record and provides for meetings, quorum, etc.:
“The county board of drainage commissioners shall be a court of record and shall have a seal which shall be inscribed ‘ County Board of Drainage Commissioners of- County, Mississippi. ’ Any two members shall constitute a quorum and they shall have regular meetings at such times as they may by order provide, and shall have called meetings whenever the president may think the'business before the board may require. .They shall have the power to issue all necessary process, compel attendance of witnesses, and do any and all things necessary to carry out the provisions of this chapter.”
By section 60 of the act provision is made for appeal from the orders or decisions of the county board to the chancery court in/that county in which lies the greatest number of acres of the drainage district. This appeal is to be heard by the chancellor in term time or in vacation.
. We do not see anything in the provisions referred to ■of this act which is violative of the sections of the Constitution as claimed by appellant. It will be seen that the legislature by this statute committed to the commissioners the general authority and power to organize drainage - districts within their county in accordance with the act, and bestowed upon them the general super*801vision and control of artificial and natural drains. Their duties and powers are in the main administrative, though they have some judicial power. It was said by Chief Justice Cooper, in the case of Telegraph Co. v. Railroad Commission, 74 Miss. 80, 21 So. 15, that the Mississippi Railroad Commission “is a mere administrative agency, although, in some respects, it exercises quasi judicial power.” This definition is applicable to the county board of drainage commissioners.
It was not the purpose of the legislature to make the board of commissioners a court in the strict definition of the term; that is, a tribunal established for the public administration of justice and for the hearing and decision of cases. It is true that the board is given certain powers which are judicial, but the chief purpose for the establishment of the board and the larger part of their duties and functions are of an administrative nature. We can well understand that the legislature, in declaring that the county board was a court of record, had for its purpose to provide that the records of the board should be as those of courts of record, wherein the acts and proceedings are recorded for “a perpetual memory and testimony.” Black’s Law Dictionary. It is surely important in the administration of the business of the board and the general drainage affairs of a county that all proceedings and acts should be made of permanent record.
If we say that the board is a court of record because it has been so denominated in the act, then the establishment of the board is authorized by section 172 of the Mississippi Constitution; for, if a court, then it is an inferior court. It has limited and restricted jurisdiction. Its .findings and determinations are not final and conclusive, and are subject to review or correction of a higher court under the very provision of the act for appeal from its orders or decisions'to the chancery court.

Affirmed.